     Case 2:08-cr-00474-WBS-KJN Document 426 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Nos. 2:08-cr-0474 WBS KJN P
                                                              2:19-cv-0142 WBS KJN P
12                       Respondent,
                                                         ORDER
13           v.
14   DEREK DAVIS,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 7, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on movant and which contained notice to movant that any objections to the findings

22   and recommendations were to be filed within fourteen days. Movant has not filed objections to

23   the findings and recommendations.

24           Although it appears from the file that movant’s copy of the findings and recommendations

25   was returned, movant was properly served. It is the movant’s responsibility to keep the court

26   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents

27   at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:08-cr-00474-WBS-KJN Document 426 Filed 08/06/20 Page 2 of 2

 1             The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4             1. The findings and recommendations filed July 7, 2020, are adopted in full;
 5             2. The motion for stay of removal (ECF No. 394) is dismissed for lack of jurisdiction;
 6             3. Respondent’s motion to dismiss (ECF No. 423) is granted;
 7             4. The amended § 2255 motion (ECF No. 414) is dismissed as barred by the statute of
 8   limitations;
 9             5. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253; and
11             6. The Clerk of the Court be directed to close the companion civil case No. 19-cv-0142
12   WBS KJN P, and to enter judgment.
13   Dated: August 5, 2020
14

15

16   /davi0474.802.vac

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
